        Case 3:19-cv-00150-JTK Document 15 Filed 06/23/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

MELINDA DAMERON                                                    PLAINTIFF

v.                           CASE NO. 3:19-CV-00150-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                    DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 23rd day of June, 2020.




                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE
